EXHIBIT 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 17,
2020, by and among Frequency Therapeutics, Inc., a Delaware corporation, with
principal office located at 19 Presidential Way, 2nd Floor, Woburn, MA 01801
(the “Company”) and the undersigned buyers (each, a “Buyer” and, collectively,
the “Buyers”).

WHEREAS:

A.    Pursuant to the Securities Purchase Agreement by and among the parties
hereto of even date herewith (the “Securities Purchase Agreement”), the Company
has agreed, upon the terms and subject to the conditions of the Securities
Purchase Agreement, to issue and sell to the Buyers at the Closing (as defined
in the Securities Purchase Agreement) the number of shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), set forth on
Schedule A to the Securities Purchase Agreement (the “Shares”).

B.    To induce the Buyers to purchase the Shares pursuant to the Securities
Purchase Agreement, the Company has agreed to provide certain registration
rights under the Securities Act of 1933, as amended, or any similar successor
statutes and the rules and regulations thereunder (collectively, the “1933
Act”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1.    DEFINITIONS. As used in this Agreement, the following terms shall have the
following meanings:

a.    “1934 Act” means, collectively, the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, or any similar successor
statutes.

b.    “Affiliate” means, as to any specified Person, (i) any Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person, (ii) any
executive officer, director, trustee or general partner of the specified Person
and (iii) any legal entity for which the specified Person acts as an executive
officer, director, trustee or general partner. For purposes of this definition,
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean the
possession, directly, or indirectly through one or more intermediaries, of the
power to direct or cause the direction of the management and policies of such
Person, whether by contract, through the ownership of voting securities,
partnership interests or other equity interests or otherwise.

c.    “Business Day” means any day other than Saturday, Sunday or any other day
on which commercial banks in the City of New York are authorized or required by
law to remain closed.

d.    “Closing Date” means the date of the issuance of the Shares pursuant to
the Securities Purchase Agreement.

 

1



--------------------------------------------------------------------------------

e.    “Cutback Effectiveness Date” means the date a Cutback Registration
Statement is declared effective by the SEC.

f.    “Cutback Effectiveness Deadline” means, as to a Cutback Registration
Statement, ninety (90) days following the filing of such Cutback Registration
Statement unless the Required Holders agree in writing to extend such deadline
at the Company’s request.

g.    “Cutback Filing Deadline” means, if Cutback Shares are required to be
included in a Cutback Registration Statement, the date that is the earlier of
(i) the later of (A) six (6) months from the Initial Effectiveness Date or the
then-most recent Cutback Effectiveness Date, as applicable, and (B) sixty (60)
days after the Company has been informed that substantially all of the
Registrable Securities held by the Investors included in any Registration
Statements previously declared effective hereunder have been sold in accordance
therewith, or (ii) sixty (60) days from the first date on which the Company is
then permitted by the SEC to register such Cutback Shares.

h.    “Cutback Registrable Securities” means, (i) any Cutback Shares not
previously included in a Registration Statement, and (ii) any shares of capital
stock of the Company (or any successor or assign of the Company, whether by
merger, reorganization, consolidation, sale of assets or otherwise) which may be
issued or issuable with respect to, in exchange for, or in substitution of the
Cutback Shares, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise; provided, however,
that any Cutback Registrable Securities shall cease to be Cutback Registrable
Securities when (a) a Registration Statement with respect to the sale of such
securities has become effective under the 1933 Act and such securities are
disposed of in accordance with such Registration Statement, or (b) such
securities are sold in accordance with Rule 144, or (c) all of such securities
are eligible to be sold by the holder thereof pursuant to Rule 144 without
limitation, restriction or condition (including any current public information
requirement) thereunder, or (d) when such securities are sold to the Company.

i.    “Cutback Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Cutback Registrable Securities (which shall include, at any particular time,
each document incorporated or deemed to be incorporated by reference therein).

j.    “Cutback Required Registration Amount” means the lesser of (i) any Cutback
Shares not previously included in a Registration Statement, and (ii) such number
of Registrable Securities as the Company is then permitted by the SEC to
register pursuant to Rule 415.

k.    “Cutback Shares” means, at any time on or after the Initial Effectiveness
Date, any of the Registrable Securities not included in all Registration
Statements previously declared effective hereunder as a result of a limitation
on the maximum number of shares of Common Stock permitted by the SEC to be
registered pursuant to Rule 415.

l.    “Effectiveness Deadline” means the Initial Effectiveness Deadline, a
Cutback Effectiveness Deadline or a Subsequent Effectiveness Deadline, as
applicable.

m.    “Filing Deadline” means the Initial Filing Deadline, a Cutback Filing
Deadline or a Subsequent Filing Deadline, as applicable.

 

2



--------------------------------------------------------------------------------

n.    “Governmental Authority” means the government of the United States of
America or the government of any other nation, or any political subdivision
thereof, whether state, provincial or local, or any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administration powers or
functions of or pertaining to government over the Company or any of its
subsidiaries, or any of their respective properties, assets or undertakings.

o.    “Initial Effectiveness Date” means the date the Initial Registration
Statement is declared effective by the SEC.

p.    “Initial Effectiveness Deadline” means the date that is sixty (60) days
after the Initial Filing Date unless the Required Holders agree in writing to
extend such deadline at the Company’s request.

q.    “Initial Filing Date” means the date on which the Initial Registration
Statement is filed with the SEC.

r.    “Initial Filing Deadline” means the date that is sixty (60) days after the
Closing Date.

s.    “Initial Registration Statement” means a Registration Statement or
Registration Statements filed under the 1933 Act pursuant to Section 2(a) hereof
covering the Registrable Securities (which shall include, at any particular
time, each document incorporated or deemed to be incorporated by reference
therein).

t.    “Initial Required Registration Amount” means the lesser of (i) 100% of the
Registrable Securities as of the trading day immediately preceding the
applicable date of determination, or (ii) such maximum number of Registrable
Securities as the Company is then permitted to register by the SEC.

u.    “Investor” means a Buyer or any transferee or assignee thereof to whom a
Buyer assigns its rights under this Agreement and who agrees to become bound by
the provisions of this Agreement in accordance with Section 9 and such a
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

v.    “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof, or any other legal entity.

w.    “Prospectus” means the prospectus included in any Registration Statement
(as defined below), including any preliminary prospectus, and all other
amendments and supplements to any such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference, if any, in such prospectus.

x.    “Register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

 

3



--------------------------------------------------------------------------------

y.    “Registrable Securities” means (i) the Shares; and (ii) any shares of
capital stock of the Company (or any successor or assign of the Company, whether
by merger, reorganization, consolidation, sale of assets or otherwise) which may
be issued or issuable with respect to, in exchange for, or upon the exercise or
conversion of the Shares, as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise; provided, however,
that any Registrable Securities shall cease to be Registrable Securities when
(a) a Registration Statement with respect to the sale of such securities has
become effective under the 1933 Act and such securities are disposed of in
accordance with such Registration Statement, (b) such securities are sold in
accordance with Rule 144 or an applicable exemption from registration under the
1933 Act, (c) all of such securities are eligible to be sold by the holder
thereof pursuant to Rule 144 without limitation, restriction or condition
(including any current public information requirement) thereunder, or (d) when
such securities are sold to the Company.

z.    “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering Registrable
Securities and the resale thereof (which shall include, at any particular time,
each document incorporated or deemed to be incorporated by reference therein).

aa.    “Required Holders” means the holders of a majority of the Registrable
Securities.

bb.    “Rule 144” means Rule 144 under the 1933 Act or any successor rule.

cc.    “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.

dd.    “SEC” means the United States Securities and Exchange Commission.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.

2.    REGISTRATION.

a.    Initial Mandatory Registration. The Company shall prepare, and, as soon as
reasonably practicable, but in no event later than the Initial Filing Deadline,
file with the SEC a Registration Statement covering the resale of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Investors may reasonably specify, in respect of which the
Company may use a registration statement on Form S-3 (or any successor short
form registration statement available for such resale that permits incorporation
by reference at least to the same extent as such form) or, if a registration
statement on Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities. The Initial Registration Statement prepared
pursuant hereto shall register for resale at least the number of Registrable
Securities equal to the Initial Required Registration Amount determined as of
the date the Initial Registration Statement is initially filed with the SEC
(subject to subsequent reduction if

 

4



--------------------------------------------------------------------------------

directed by the staff of the SEC). The Company shall use best efforts to have
the Initial Registration Statement declared effective by the SEC as soon as
reasonably practicable, but in no event later than the Initial Effectiveness
Deadline and shall use commercially reasonable efforts to have the Initial
Registration Statement remain continuously effective under the 1933 Act until
such date on which there are no longer any Registrable Securities covered by
such Initial Registration Statement.

b.    Cutback Mandatory Registrations. The Company shall prepare, and, as soon
as reasonably practicable, but in no event later than each Cutback Filing
Deadline, file with the SEC a Cutback Registration Statement on Form S-3 (or any
successor short form registration statement available for such resale that
permits incorporation by reference at least to the same extent as such form) or,
if a registration statement on Form S-3 is not then available to the Company, on
such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities covering the resale of the
number of Cutback Registrable Securities equal to the Cutback Required
Registration Amount. To the extent the staff of the SEC does not permit all of
the Cutback Registrable Securities to be registered on a Cutback Registration
Statement, the Company shall file Cutback Registration Statements successively
trying to register on each such Cutback Registration Statement the maximum
number of remaining Cutback Registrable Securities until all of the Cutback
Registrable Securities have been registered with the SEC. Each Cutback
Registration Statement prepared pursuant hereto shall register for resale at
least that number of shares of Common Stock equal to the Cutback Required
Registration Amount as of the date such Cutback Registration Statement is
initially filed with the SEC. The Company shall use best efforts to have each
Cutback Registration Statement declared effective by the SEC as soon as
reasonably practicable, but in no event later than the Cutback Effectiveness
Deadline and shall use commercially reasonable efforts to keep the Cutback
Registration Statement continuously effective under the 1933 Act until such date
on which there are no longer any Registrable Securities covered by such Cutback
Registration Statement.

c.    Allocation of Registrable Securities. The number of Registrable Securities
included in any Registration Statement shall be allocated pro rata among the
Investors based on the number of Registrable Securities held by each Investor
that are to be included in such Registration Statement (without giving effect to
any limitations imposed by the SEC). In the event that an Investor sells or
otherwise transfers any of such Investor’s Registrable Securities, each
transferee shall be allocated a pro rata portion of the then remaining number of
Registrable Securities included in such Registration Statement for such
transferor. Any Registrable Securities included in a Registration Statement and
which remain allocated to any Person that ceases to hold any Registrable
Securities covered by such Registration Statement shall be allocated to the
remaining Investors, pro rata based on the number of Registrable Securities then
held by such Investors which are covered by such Registration Statement.

d.    Legal Counsel. The Required Holders shall have the right to select one
legal counsel to review and oversee any registration pursuant to this Section 2,
which legal counsel shall be reasonably acceptable to the Company (“Legal
Counsel”). The Company shall reasonably cooperate with Legal Counsel in
performing the Company’s obligations under this Agreement, including providing
Legal Counsel at least two (2) business days to review the Registration
Statement and any amendment thereto in advance of making any such filing.
Notwithstanding Section 5, the Company shall pay the documented fees and
expenses of Legal Counsel in connection with any registration pursuant to this
Section 2, in an amount not to exceed $25,000.

 

5



--------------------------------------------------------------------------------

e.    Ineligibility for Form S-3. In the event that Form S-3 is not available
for the registration of the resale of any Registrable Securities hereunder, the
Company shall provide that any Registration Statement on Form S-1 filed
hereunder shall incorporate documents by reference to the maximum extent
possible.

f.    Sufficient Number of Shares Registered. In the event the number of shares
available under a Registration Statement filed pursuant to Section 2(a) or
Section 2(b) is insufficient to cover all of the Registrable Securities required
to be covered by such Registration Statement or an Investor’s allocated portion
of the Registrable Securities pursuant to Section 2(c), the Company shall
promptly inform each Investor whose Registrable Securities are not fully covered
by such Registration Statement and, as soon as reasonably practicable, but in
any event (other than with respect to Cutback Shares) not later than twenty
(20) days after the necessity therefor arises, or (if later) the first date on
which the Company is then permitted to file such Registration Statement by the
SEC (a “Subsequent Filing Deadline”) amend the applicable Registration
Statement, or file a new Registration Statement (on the short form available
therefor, if applicable), or both, so as to cover Registrable Securities
consisting of at least that number of shares of Common Stock equal to 100% of
the number of Registrable Securities as of two (2) trading days immediately
preceding the date of the filing of such amendment or new Registration
Statement. The Company shall use best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as reasonably practicable
following the filing thereof, but in any event (other than with respect to
Cutback Shares) not later than sixty (60) days following the filing thereof (a
“Subsequent Effectiveness Deadline”) unless the Required Holders agree in
writing to extend such deadline at the Company’s request. For purposes of the
foregoing provision, the number of shares available under a Registration
Statement shall be deemed “insufficient to cover all of the Registrable
Securities” if as of any date of determination, the number of shares of Common
Stock available for resale under the Registration Statement is less than 100% of
the number of Registrable Securities.

g.    Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

i.    If (A) a Registration Statement covering Registrable Securities and
required to be filed by the Company pursuant to Section 2(a), Section 2(b) or
Section 2(f) of this Agreement is not (I) filed with the SEC on or before the
applicable Filing Deadline (a “Filing Failure”) or (II) declared effective by
the SEC on or before the applicable Effectiveness Deadline (an “Effectiveness
Failure”) or (B) on any day after a Registration Statement has been declared
effective by the SEC, sales of all the Registrable Securities required to be
included on such Registration Statement cannot be made (other than during an
Allowable Grace Period (as defined in Section 3(n)(iv)) pursuant to such
Registration Statement (including because of a failure to keep such Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement or to comply with Section 2(f))
(a “Maintenance Failure,” and each of a Filing Failure, an Effectiveness Failure
and a Maintenance Failure being referred to as a “Registration Default”), then
the Company shall pay, as partial liquidated damages (but not as a penalty) to
any holder of Shares by reason of any such delay in or reduction

 

6



--------------------------------------------------------------------------------

of its ability to sell its Shares (which remedy shall not be exclusive of any
other remedies available at law or in equity), an amount in cash equal to one
percent (1.0%) of the aggregate purchase price paid pursuant to the Securities
Purchase Agreement for such holder’s Registrable Securities required to be
included in such Registration Statement on each of the following dates: (1) the
initial day of a Filing Failure and on every thirtieth (30th) day (prorated for
periods totaling less than thirty (30) days) following the Filing Failure until
such Filing Failure is cured; (2) the initial day of an Effectiveness Failure
and on every thirtieth (30th) day (prorated for periods totaling less than
thirty (30) days) following the Effectiveness Failure until such Effectiveness
Failure is cured; and (3) the initial day of a Maintenance Failure and on every
thirtieth (30th) day (prorated for periods totaling less than thirty (30) days)
following the Maintenance Failure until such Maintenance Failure is cured.

ii.    The payments to which a holder shall be entitled pursuant to this
Section 2(g) are referred to herein as “Registration Delay Payments.”
Registration Delay Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Registration Delay Payments are incurred
and (ii) the third Business Day after the event or failure giving rise to the
Registration Delay Payments is cured. In the event the Company fails to make
Registration Delay Payments in a timely manner, such Registration Delay Payments
shall bear interest at the rate of one percent (1.0%) per month (on a 30/360
basis). Notwithstanding any provision herein or in the Securities Purchase
Agreement, in no event shall the aggregate amount of Registration Delay Payments
(or interest thereon) paid hereunder exceed, in the aggregate, 6% of the
aggregate purchase price of the Shares purchased by the Buyers under the
Securities Purchase Agreement.

iii.    A Registration Default shall be deemed not to have occurred and be
continuing, and no Registration Delay Payments shall accrue as a result thereof,
in relation to a Registration Statement if (i) the Registration Default has
occurred solely as a result of any information supplied or failed to be supplied
by an Investor to the Company expressly for use in connection with the
preparation of such Registration Statement or (ii) such Registration Default has
occurred solely as a result of material events with respect to the Company that
would need to be described in such Registration Statement or the related
Prospectus and the Company is proceeding promptly and in good faith to amend or
supplement the Registration Statement to describe such events as required by
Section 3(n); provided, however, that if such Registration Default pursuant to
(ii) continues for a period in excess of forty-five (45) days beyond any
permitted forty-five (45) or ninety (90) day suspension period (as provided by
Section 3(n)), Registration Delay Payments shall be payable in accordance with
this Section 2(g) from the day such Registration Default occurred until such
Registration Default is cured.

3.    RELATED OBLIGATIONS. At such time as the Company is obligated to file a
Registration Statement with the SEC pursuant to Section 2(a), Section 2(b) or
Section 2(f), the Company will use reasonable best efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

a.    The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to the applicable Registrable Securities (but in no event
later than the applicable Filing Deadline) and use reasonable best efforts to
cause such Registration Statement

 

7



--------------------------------------------------------------------------------

relating to the Registrable Securities to become effective as soon as reasonably
practicable after such filing (but in no event later than the applicable
Effectiveness Deadline). The Company shall use commercially reasonable efforts
to respond to written comments received from the SEC upon a review of a
Registration Statement within fourteen (14) Business Days. Each Buyer shall have
the right to review and comment or have their counsel review and comment on any
written submission made to the staff of the SEC with respect to any disclosure
specifically relating to such Buyer. No such written submission shall be made to
the staff of the SEC containing disclosure relating to such Buyer to which such
Buyer’s counsel reasonably objects. If the Company is notified by the SEC that
such Registration Statement will not be reviewed or will not be subject to
further review and the effectiveness of such Registration Statement may be
accelerated, the Company shall, subject to Section 3(c), file with the SEC a
request for acceleration of effectiveness in accordance with Rule 461
promulgated under the 1933 Act within two (2) Business Days after the date that
the Company is so notified by the SEC. The Company shall keep each Registration
Statement effective pursuant to Rule 415 at all times until the earlier of
(i) the date as of which all of the Investors may sell all of the Registrable
Securities covered by such Registration Statement pursuant to Rule 144 or an
applicable exemption from registration under the 1933 Act without limitation,
restriction or condition (including any current public information requirement)
thereunder, (ii) the date on which the Investors have sold all of the
Registrable Securities covered by such Registration Statement in accordance with
such Registration Statement or pursuant to Rule 144 and (iii) the date that all
Registrable Securities have ceased to be Registrable Securities (the
“Registration Period”). Such Registration Statement shall contain a “plan of
distribution” section and a “selling stockholder” section, in each case approved
by Legal Counsel and no Investor shall be named as an “underwriter” in the
Registration Statement without such Investor’s prior written consent, except
that an Investor may be named as a “statutory underwriter” if such Investor is,
or is affiliated with, a broker dealer and states such fact in writing to the
Company. Such Registration Statement (including any amendments or supplements
thereto and any Prospectuses (preliminary, final, summary or free writing))
contained therein or related thereto shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

b.    The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to a Registration Statement and the
Prospectus used in connection with such Registration Statement, as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
1933 Act with respect to the disposition of all Registrable Securities of the
Company covered by such Registration Statement during the Registration Period.
In the case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 8-K, Form 10-Q,
Form 10-K or any analogous report under the 1934 Act, the Company shall have
incorporated such report by reference into such Registration Statement, if
applicable, or shall file such amendments or supplements with the SEC within two
(2) Business Days after the 1934 Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.
The Company shall promptly notify Legal Counsel of any request by the SEC or any
other Governmental Authority, during the period of effectiveness of a
Registration Statement, for amendments or supplements to such Registration
Statement or related Prospectus or for additional information.

 

8



--------------------------------------------------------------------------------

c.    The Company shall, upon request, (A) permit Legal Counsel to review and
comment upon (i) the Initial Registration Statement at least two (2) Business
Days prior to its filing with the SEC, and (ii) all other Registration
Statements and all amendments and supplements to all Registration Statements
(except for annual reports on Form 10-K, quarterly reports on Form 10-Q, and
current reports on Form 8-K, and any similar or successor reports) within two
(2) Business Days prior to their filing with the SEC, and (B) not file any
document, registration statement, amendment or supplement described in the
foregoing clause (A) in a form to which Legal Counsel reasonably objects. The
Company shall provide Legal Counsel one (1) Business Day notice prior to
submitting any request for acceleration of the effectiveness of a Registration
Statement or any amendment or supplement thereto. The Company shall promptly
furnish to Legal Counsel copies of any correspondence from the SEC to the
Company or its representatives relating to any Registration Statement and shall
provide Legal Counsel the opportunity to review and comment upon the Company’s
responses to any such correspondence. The Company shall reasonably cooperate
with Legal Counsel in performing the Company’s obligations pursuant to this
Section 3.

d.    The Company shall furnish to each Investor, upon request, without charge,
such documents, including copies of any Prospectus (preliminary, final, summary
or free writing), as such Investor may reasonably request from time to time in
order to facilitate the disposition of the Registrable Securities owned by such
Investor.

e.    The Company shall use best efforts to (i) register and qualify, unless an
exemption from registration and qualification applies, the resale by the
Investors of the Registrable Securities covered by a Registration Statement
under the securities or applicable state blue sky or state securities laws
(“Blue Sky”) laws of all applicable jurisdictions in the United States,
(ii) prepare and file in those jurisdictions, such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions
or obtain exemptions from the registration and qualification requirements of
such jurisdictions; provided, however, that the Company shall not be required in
connection therewith or as a condition thereto to (x) qualify to do business in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(e), (y) subject itself to general taxation in any jurisdiction,
or (z) file a general consent to service of process in any jurisdiction in which
it is not currently so qualified or subject to general taxation or has not
currently so consented. The Company shall promptly notify Legal Counsel of the
receipt by the Company of any notification with respect to the suspension of the
registration or qualification (or exemption from qualification) of any of the
Registrable Securities for sale under the securities or Blue Sky laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

f.    The Company shall notify Legal Counsel of the happening of any event, as
promptly as reasonably practicable after becoming aware of such event, as a
result of which, in the case of a Registration Statement, it includes an untrue
statement of a material fact or omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and,
in the case of the Prospectus included in a Registration Statement, it includes
an

 

9



--------------------------------------------------------------------------------

untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading which
information shall be accompanied by an instruction to suspend the use of the
Registration Statement and the Prospectus until the requisite changes have been
made (provided that in each notice the Company shall not disclose any material
non-public information to any Investor), and, subject to Section 3(n), promptly
prepare and file with the SEC a supplement or amendment to such Registration
Statement to correct such untrue statement or omission, and deliver a copy of
such supplement or amendment to Legal Counsel and each Investor (or such other
number of copies as Legal Counsel or such Investor may reasonably request). The
Company shall also promptly notify Legal Counsel and each Investor in writing
(i) when a Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and when a Registration Statement or any post-effective
amendment has become effective (promptly providing written notice of such
effectiveness to each Investor), (ii) of any request by the SEC for amendments
or supplements to a Registration Statement or related Prospectus or related
information and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

g.    The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement (other than during an Allowable Grace Period, as defined
below), or the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction and, if such an order or suspension is
issued, to obtain the withdrawal of such order or suspension at the earliest
possible time and to notify Legal Counsel of the issuance of such order or
suspension and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.

h.    The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning an Investor is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Investor and allow such Investor, at
the Investor’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.

i.    The Company shall use commercially reasonable efforts to cause all the
Registrable Securities covered by a Registration Statement to be listed on each
securities exchange or trading market on which securities of the same class or
series issued by the Company are listed, and with the same CUSIP. For the
avoidance of doubt, and subject to Section 5, the Company shall pay all fees and
expenses in connection with satisfying its obligation under this Section 3(i).

j.    The Company shall cooperate with the Investors that hold Registrable
Securities being offered and the underwriters, if any, and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the

 

10



--------------------------------------------------------------------------------

Registrable Securities to be offered pursuant to a Registration Statement and
enable such certificates to be in such names and denominations or amounts, as
the case may be, and/or the timely issuance of the Registrable Securities to be
offered pursuant to a Registration Statement through the Direct Registration
System (DRS) of The Depository Trust Company (the “DTC”) or crediting of the
Registrable Securities to be offered pursuant to a Registration Statement to the
applicable account (or accounts) with DTC through its Deposit/Withdrawal At
Custodian (DWAC) system, in any such case as each Investor may reasonably
request.

k.    The Company shall provide a transfer agent and registrar for all such
Registrable Securities not later than the effective date of the applicable
Registration Statement.

l.    If requested by an Investor, the Company shall (i) as soon as reasonably
practicable, incorporate in a prospectus supplement or post-effective amendment
such information as such Investor requests to be included therein relating to
the sale and distribution of Registrable Securities, including information with
respect to such Investor, the number of Registrable Securities being offered or
sold, the purchase price being paid therefor and any other terms of the offering
of the Registrable Securities to be sold in such offering; (ii) as soon as
reasonably practicable, make all required filings of such prospectus supplement
or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as reasonably practicable, supplement or amend any Registration
Statement as reasonably requested by such Investor provided, however, that the
Company will have no obligation to add Investors to the Initial Registration
Statement or any subsequent Cutback Registration Statement as selling
stockholders more frequently than one time per every forty-five (45) days.

m.    The Company shall otherwise use best efforts to comply with all applicable
rules and regulations of the SEC in connection with any registration hereunder.

n.    Grace Period.

i.    Notwithstanding anything to the contrary in Section 3(f), and subject to
the provisions of this Section 3(n) and a good faith determination by the
Company that it is in the best interests of the Company to suspend the use of
any Registration Statement, following the effectiveness of such Registration
Statement (and the filings with any federal or state securities commissions),
the Company, by written notice to the Investors, may direct the Investors to
suspend sales of the Registrable Securities pursuant to such Registration
Statement for such times as the Company reasonably may determine is necessary
and advisable ( a “Grace Period”), if any of the following events shall occur
(each, a “Grace Period Event”):

 

  (1)

there is material non-public information regarding the Company which (A) the
Company determines not to be in the Company’s best interest to disclose,
(B) would, in the good faith determination of the Company, require any revisions
to the Registration Statement so that it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (C) which the
Company is not otherwise required to disclose;

 

11



--------------------------------------------------------------------------------

  (2)

there is a significant bona fide business opportunity (including, but not
limited to, the acquisition or disposition of assets (other than in the ordinary
course of business), including any significant merger, consolidation, tender
offer or other similar transaction) available to the Company which the Company
determines not to be in the Company’s best interest to disclose; or

 

  (3)

the Company is required to file a post-effective amendment to a Registration
Statement to incorporate the Company’s quarterly or annual reports or audited
financial statements on Forms 10-Q and 10-K; provided that no Grace Period
permitted pursuant to this clause (3) shall continue for more than five
(5) consecutive Business Days.

ii.    The Company shall (A) promptly provide written notice to the Investors of
the occurrence giving rise to a Grace Period (provided that if such Grace Period
occurs pursuant to Section 3(n)(i)(1) and 3(n)(i)(2), the Company shall not
disclose the content of such material non-public information) and the date on
which the Grace Period will begin (a “Grace Period Notice”), and (B) as soon as
such date may be determined, promptly provide written notice to the Investors of
the date on which the Grace Period ends (an “End of Grace Period Notice”).

iii.    Any Grace Period Notice shall state that such Grace Period shall
continue only for so long as the Grace Period Event or its effect is continuing
and that the Company is taking all reasonable steps to terminate suspension of
the effectiveness of the Registration Statement as promptly as possible. The
Investors shall not affect any sales of the Registrable Securities pursuant to
such Registration Statement (or such filings) at any time after it has received
a Grace Period Notice from the Company and prior to receipt of an End of Grace
Period Notice. The Investors may recommence effecting sales of the Registrable
Securities pursuant to the Registration Statement (or such filings) upon receipt
of an End of Grace Period Notice from the Company, which notice shall be given
by the Company promptly following the conclusion of any Grace Period Event.

iv.    No Grace Period shall (A) exceed forty-five (45) consecutive days,
(B) during any three hundred sixty-five (365) day period, exceed an aggregate of
ninety (90) days, or (C) have its first day occur less than ten (10) trading
days after the last day of any prior Grace Period (each Grace Period that
satisfies all of the requirements of this Section 3(n)(iv) being referred to as
an “Allowable Grace Period”). For purposes of determining the length of a Grace
Period above, the Grace Period shall begin on and include the date the Investors
receive a Grace Period Notice and shall end on and include the later of the date
the Investors receive the End of Grace Period Notice and the date referred to in
such notice. The provisions of Section 3(f) hereof shall not be applicable
during the period of any Allowable Grace Period. Upon expiration of the Grace
Period, the Company shall again be bound by the first sentence of Section 3(f)
with respect to the information giving rise thereto unless such material
non-public information is no longer applicable.

v.    Upon the earlier to occur of (A) the Company delivering to the Investors
an End of Grace Period Notice or (B) the end of the maximum permissible Grace
Period, the Company shall use its commercially reasonable efforts to promptly
amend or supplement the

 

12



--------------------------------------------------------------------------------

Registration Statement on a post-effective basis, if necessary, or to take such
action as is necessary to make resumed use of the Registration Statement
compatible with the Company’s best interests, as applicable, so as to permit the
Investors to resume sales of the Registrable Securities as soon as possible.

o.    The Company shall enter into such customary agreements (including, in the
case of underwritten offering, an underwriting agreement) and take such other
actions as any of the Investors or underwriters, if any, may reasonably request
in order to expedite and facilitate the disposition of the Registrable
Securities covered by a Registration Statement.

4.    OBLIGATIONS OF THE INVESTORS.

a.    At least five (5) Business Days prior to the first anticipated filing date
of a Registration Statement and at least three (3) Business Days prior to the
filing of any amendment or supplement to a Registration Statement, the Company
shall notify each Investor in writing of the information, if any, the Company
requires from each such Investor if such Investor elects to have any of such
Investor’s Registrable Securities included in such Registration Statement or,
with respect to an amendment or a supplement, if such Investor’s Registrable
Securities are included in such Registration Statement (each an “Information
Request”). Provided that the Company shall have complied with its obligations
set forth in the preceding sentence, it shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that, at least three (3) Business Days prior to the anticipated filing date,
such Investor shall furnish to the Company, in response to an Information
Request, such information regarding itself, the Registrable Securities held by
it and the intended method of disposition of the Registrable Securities held by
it as shall be reasonably required to effect the registration of such
Registrable Securities.

b.    Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

c.    Each Investor agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 3(f), Section 3(g),
or Section 3(n), such Investor will discontinue disposition of Registrable
Securities pursuant to any Registration Statement(s) covering such Registrable
Securities until such Investor’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 3(f) or receipt of notice from the
Company in writing that no supplement or amendment is required or that the
Allowable Grace Period has ended. Notwithstanding anything to the contrary, the
Company shall cause its transfer agent to deliver unlegended shares of Common
Stock to a transferee of an Investor in connection with any sale of Registrable
Securities with respect to which an Investor has entered into a contract for
sale prior to the Investor’s receipt of a notice from the Company of the
happening of any event of the kind described in Section 3(f), Section 3(g) or
Section 3(n) and for which the Investor has not yet settled; provided, that such
sale complies with Rule 144 or another exemption under the 1933 Act.

 

13



--------------------------------------------------------------------------------

5.    EXPENSES OF REGISTRATION. All expenses, other than underwriting discounts
and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including all registration,
listing, and Blue Sky qualification fees, printers and accounting fees, and fees
and disbursements of counsel for the Company, as well as all other costs and
expenses incurred in connection with the Company’s compliance with its
obligations under this Agreement, shall be paid by the Company. Each Investor
shall pay all fees and disbursements of its counsel and all underwriting
discounts and commissions, broker or similar fees and transfer taxes, if any,
relating to the sale or disposition of such Investor’s Registrable Securities.

6.    INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement:

a.    By the Company. To the fullest extent permitted by law, the Company will,
and hereby does, indemnify, hold harmless and defend each Investor, their
respective directors, officers, managers, employees and agents, and each Person,
if any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable and
documented attorneys’ fees, amounts paid in settlement, joint or several, and
any reasonable and documented expenses (collectively, “Indemnified Damages”),
incurred in investigating, preparing or defending any action, claim, suit,
proceeding, investigation or appeal taken from the foregoing by or before any
court or Governmental Authority or other administrative or regulatory agency or
body (including the SEC and any state commission or authority or self-regulatory
organization or securities exchange in the United States or elsewhere), whether
pending or threatened (each, a “Claim” and collectively, “Claims”), to which any
of them may become subject insofar as such Claim (or actions or proceedings,
whether commenced or threatened, in respect thereof) or Indemnified Damages
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other Blue Sky laws of any jurisdiction in
which Registrable Securities are offered, or the omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements made therein not misleading, (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Prospectus, including any
preliminary Prospectus, free writing Prospectus or final Prospectus (as amended
or supplemented, if the Company files any amendment thereof or supplement
thereto, and including all information incorporated by reference therein), or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading or (iii) any violation or alleged violation by
the Company of the 1933 Act, the 1934 Act, any other law, including any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”). Subject to Section 6(c), the Company shall reimburse the
Indemnified Persons, promptly as such expenses are incurred and are due and
payable, for any reasonable and documented legal fees or other reasonable and
documented expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a): (x) shall
not apply to a Claim or Indemnified Damages sought by an Indemnified Person to
the extent arising out of or based upon a Violation which occurs in reliance
upon and in conformity with information furnished to the Company by such
Indemnified

 

14



--------------------------------------------------------------------------------

Person expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; and (y) shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive any transfer of Registrable Securities
by any Investor pursuant to Section 9.

b.    By the Investors. In connection with any Registration Statement in which
an Investor’s Registrable Securities are included, each such Investor agrees to
severally and not jointly indemnify, hold harmless and defend the Company, each
of its directors, each of its officers who signs the Registration Statement, and
each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (each an “Indemnified Party”), to the same extent and in the
same manner as is set forth in Section 6(a) with respect to the Indemnified
Persons, against any Claim or Indemnified Damages to which any of them may
become subject insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with information furnished
to the Company by such Investor expressly for use in connection with the
preparation of the Registration Statement or any amendment thereof or supplement
thereto; and, subject to Section 6(c), such Investor will reimburse any
reasonable and documented legal or other reasonable and documented expenses
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim or
Indemnified Damages if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld;
provided, further, that an Investor shall be liable under this Section 6(b) for
only that amount of a Claim or Indemnified Damages as does not exceed the net
proceeds to such Investor as a result of the sale of Registrable Securities
pursuant to the Registration Statement giving rise to such indemnification
obligation. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive any transfer of Registrable Securities by any Investor pursuant to
Section 9.

c.    Notice. Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of the written threat of or notice of the
commencement of any action or proceeding (including any governmental action or
proceeding) involving a Claim or Indemnified Damages, such Indemnified Person or
Indemnified Party shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, promptly deliver to the indemnifying
party a written notice of the written threat of or notice of the commencement of
such action or proceeding; provided that failure to so notify the indemnifying
party will not relieve the indemnifying party from any liability it may have to
such indemnified party hereunder except to the extent that the indemnifying
party is materially prejudiced by such failure. Such notice shall state the
nature and the basis of such Claim to the extent then known. In case any such
action or proceeding is brought against any Indemnified Party or Indemnified
Person and such Indemnified Party or Indemnified Person seeks or intends to seek
indemnity from an indemnifying party, the indemnifying party shall have the
right to participate in, and, to the extent the indemnifying party so desires,
jointly with any other indemnifying party similarly noticed, to assume control
of the defense thereof with counsel mutually satisfactory to the indemnifying
party and the Indemnified

 

15



--------------------------------------------------------------------------------

Person or the Indemnified Party, as the case may be. In any such proceeding, any
Indemnified Person or Indemnified Party may retain its own counsel, but the fees
and expenses of that counsel will be at the expense of that Indemnified Person
or Indemnified Party, as the case may be, unless (i) the indemnifying party and
the Indemnified Person or Indemnified Party, as applicable, shall have mutually
agreed to the retention of that counsel, (ii) the indemnifying party does not
assume the defense of such proceeding in a timely manner or (iii) in the opinion
of counsel retained by the Indemnified Person or Indemnified Party, as
applicable, the representation by such counsel for the Indemnified Person or
Indemnified Party, as applicable, and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by
counsel to the indemnifying party in such proceeding. The Indemnified Party or
Indemnified Person shall reasonably cooperate with the indemnifying party in
connection with any negotiation or defense of any such action or proceeding or
Claim or Indemnified Damages by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnified Party
or Indemnified Person which relates to such action, proceeding or Claim or
Indemnified Damages. The indemnifying party shall keep the Indemnified Party or
Indemnified Person fully apprised at all times as to the status of the defense
or any settlement negotiations with respect thereto. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, as the case may be, consent to entry of any judgment or enter into any
settlement or other compromise with respect to any pending or threatened action
or claim in respect of which indemnification or contribution may be or has been
sought hereunder (whether or not the Indemnified Party or Indemnified Person is
an actual or potential party to such action or claim) which does not include as
an unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person (as applicable) of a full release from
all liability with respect to such Claim or Indemnified Damages or which
includes any admission as to fault or culpability on the part of such
Indemnified Party or Indemnified Person. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action or proceeding shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is materially prejudiced in its
ability to defend such action or proceeding as a result of such failure.

d.    The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred. The
Indemnified Party or Indemnified Person shall promptly reimburse the
indemnifying party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party or Indemnified Person is finally
judicially determined to not be entitled to indemnification hereunder.

e.    The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7.    CONTRIBUTION. To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable

 

16



--------------------------------------------------------------------------------

Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) in connection with such sale shall be
entitled to contribution from any Person who was not guilty of such fraudulent
misrepresentation; and (ii) contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities pursuant to such Registration
Statement, less the amount of any damages that such Investor has otherwise been
required to pay in connection with such sale.

8.    REPORTS UNDER THE 1934 ACT. With a view to making available to the
Investors the benefits of Rule 144, the Company agrees to use commercially
reasonable efforts to:

a.    make and keep public information available, as those terms are understood
and defined in Rule 144;

b.    file with the SEC in a timely manner all reports and other documents
required of the Company under the 1934 Act so long as the Company remains
subject to such requirements (it being understood that nothing herein shall
limit the Company’s obligations under Section 4.c of the Securities Purchase
Agreement) and the filing of such reports and other documents is required for
the applicable provisions of Rule 144; and

c.    furnish to each Investor, unless otherwise available at no charge by
access electronically to the SEC’s Electronic Data Gathering, Analysis, and
Retrieval system (or successor thereto), so long as such Investor owns
Registrable Securities, promptly upon request, (i) a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company and (ii) such other information as may be reasonably
requested to permit the Investors to sell such securities pursuant to Rule 144
without registration.

9.    ASSIGNMENT OF REGISTRATION RIGHTS. The rights under this Agreement shall
be automatically assignable by the Investors to any transferee of all or any
portion of Registrable Securities if: (i) the Investor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company; (ii) the Company is furnished with written notice
within three (3) Business Days of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned; (iii) immediately following such transfer or
assignment the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act and applicable state securities laws;
(iv) the transferee or assignee agrees in writing with the Company to be bound
by all of the provisions contained herein; and (v) the transferee is an
“accredited investor,” as that term is defined in Rule 501 of Regulation D.

10.    AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders; provided that any such
amendment or waiver that complies with the foregoing but that
disproportionately, materially and adversely affects the rights and obligations
of any Investor relative to the comparable rights and obligations of the other
Investors shall require the prior written consent of such adversely affected
Investor (for the avoidance of doubt, participation by any Investor in an
unrelated financing by the Company shall not be deemed to

 

17



--------------------------------------------------------------------------------

disproportionately affect the Investors who do not participate in such
financing). Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to each of the
Investors. Notwithstanding the foregoing, a waiver or consent to or departure
from the provisions hereof with respect to a matter that relates exclusively to
the rights of an Investor whose securities are being sold pursuant to a
Registration Statement and that does not directly or indirectly affect, impair,
limit or compromise the rights of other Investors may be given solely by such
Investor.

11.    MISCELLANEOUS.

a.    A Person is deemed to be a holder of Registrable Securities (or a
transferee or assignee of Registrable Securities, as applicable) whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the registered
owner of such Registrable Securities.

b.    Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered upon receipt, or when delivered via email,
personally or by a nationally recognized overnight delivery service, in each
case properly addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

Frequency Therapeutics, Inc.

19 Presidential Way, 2nd Floor

Woburn, Massachusetts 01801

[XXX]

Attention: Chief Executive Officer

Email: [XXX]

With copy to:

Latham & Watkins LLP

200 Clarendon Street, 27th Floor

Boston, Massachusetts 02116

[XXX]

Attention: John Chory;

                 Nathan Ajiashvili

Email: [XXX]

            [XXX]

 

18



--------------------------------------------------------------------------------

c.    If to an Investor, at the contact information set forth under such
Investor’s name on its signature page hereto, or, in the case of an Investor or
any other party named above, at such other contact information and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

d.    All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the courts of New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

e.    This Agreement and the other documents executed in contemplation thereof
(the “Transaction Documents”) constitute the entire agreement among the parties
hereto with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the other Transaction
Documents supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

f.    Subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.

g.    The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

h.    This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signatures complying with the U.S. federal
ESIGN Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

19



--------------------------------------------------------------------------------

i.    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

j.    All consents and other determinations to be made by the Investors pursuant
to this Agreement shall be made, unless otherwise specified in this Agreement,
by the Required Holders. Any consent or other determination approved by
Investors as provided in the immediately preceding sentence shall be binding on
all Investors.

k.    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

l.    Each Buyer and each holder of the Registrable Securities shall have all
rights and remedies set forth in the Transaction Documents and all rights and
remedies that such Buyers and holders have been granted at any time under any
other agreement or contract and all of the rights that such Buyers and holders
have under any law. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security or proving actual damages), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.

m.    This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns and, to the extent provided in
Sections 6 and 7 hereof, each Indemnified Person and Indemnified Party, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

n.    From the date hereof, the Company shall not grant any Person any
registration rights with respect to shares of Common Stock or any other
securities of the Company other than registration rights that will not adversely
affect the rights of the Investors hereunder (including by limiting in any way
the number of Registrable Securities that could be included in any Registration
Statement pursuant to Rule 415) and shall not otherwise enter into any agreement
that is inconsistent with the rights granted to the Investors hereunder;
provided, however that this provision shall not prohibit the Company from
fulfilling its obligations under that certain Second Amended and Restated
Investors’ Rights Agreement, dated as of July 17, 2019, by and among the Company
and the investors listed on Schedule A thereto.

o.    The Company shall have no further obligations pursuant to this Agreement
at the earlier of (i) such time as no Registrable Securities are outstanding and
(ii) such time as the Registrable Securities covered by the Registration
Statement that are not held by Affiliates of the Company are, as determined by
the Company, eligible for resale pursuant to Rule 144 without limitation,
restriction or condition (including any current public information requirement
thereunder); provided, in each case, however, that the Company’s obligations
under Sections 5, 6, 7 and 11 of this Agreement shall remain in full force and
effect following such time.

 

20



--------------------------------------------------------------------------------

p.    The obligations of each Investor hereunder are several and not joint with
the obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

q.    Unless the context otherwise requires, (a) all references to Sections,
Schedules or Exhibits are to Sections, Schedules or Exhibits contained in or
attached to this Agreement, (b) each accounting term not otherwise defined in
this Agreement has the meaning assigned to it in accordance with GAAP, (c) words
in the singular or plural include the singular and plural, and pronouns stated
in either the masculine, the feminine or neuter gender shall include the
masculine, feminine and neuter and (d) the use of the word “including” in this
Agreement shall be by way of example rather than limitation.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of the date first above written.

 

COMPANY: FREQUENCY THERAPEUTICS, INC. By:  

/s/ David L. Lucchino

Name:   David L. Lucchino Title:   Chief Executive Officer

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER:

WASATCH FUNDS TRUST

for Wasatch Small Cap Growth Fund

for Wasatch Ultra Growth Fund

for Wasatch Micro Cap Fund

for Wasatch Micro Cap Value Fund

By:   Wasatch Advisors, Inc. Its:   Investment Adviser By:  

/s/ Daniel Thurber                                        

Name:   Daniel Thurber Its:   Vice President Address for Notice: 505 Wakara Way,
3rd Floor Salt Lake City, UT 84108 Attn: Sarah Brown/Dan Thurber Phone: [XXX]
Fax: [XXX] Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: FEDERATED HERMES KAUFMANN FUND, A PORTFOLIO OF FEDERATED HERMES EQUITY
FUNDS By: Federated Global Investment Management Corp. Its: Attorney-in-Fact By:
 

/s/ Stephen Van Meter

Name:   Stephen Van Meter Title:   Vice President and Chief Compliance Officer
Address for Notice: 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561
Attn: Christine Zorovich Email: [XXX] FEDERATED HERMES KAUFMANN SMALL CAP FUND,
A PORTFOLIO OF FEDERATED HERMES EQUITY FUNDS By: Federated Global Investment
Management Corp. Its: Attorney-in-Fact By:  

/s/ Stephen Van Meter

Name:   Stephen Van Meter Title:   Vice President and Chief Compliance Officer
Address for Notice: 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561
Attn: Christine Zorovich Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: FEDERATED HERMES KAUFMANN FUND II, A PORTFOLIO OF FEDERATED HERMES
INSURANCE SERIES By: Federated Global Investment Management Corp. Its:
Attorney-in-Fact By:  

/s/ Stephen Van Meter

Name:   Stephen Van Meter Title:   Vice President and Chief Compliance Officer
Address for Notice: 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561
Attn: Christine Zorovich Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: RTW MASTER FUND, LTD. By:  

/s/ Roderick Wong, M.D.

Name:   Roderick Wong, M.D. Title:   Director Address for Notice:

c/o RTW Investments, LP

40 10th Avenue, Floor 7

New York, NY 10014 Email: [XXX] RTW INNOVATION MASTER FUND, LTD. By:  

/s/ Roderick Wong, M.D.

Name:   Roderick Wong, M.D. Title:   Director Address for Notice:

c/o RTW Investments, LP

40 10th Avenue, Floor 7

New York, NY 10014 Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: RTW VENTURE FUND LIMITED By:  

/s/ Roderick Wong, M.D.

Name:   Roderick Wong, M.D. Title:   Managing Partner Address for Notice:

c/o RTW Investments, LP

40 10th Avenue, Floor 7

New York, NY 10014 Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: PERCEPTIVE LIFE SCIENCES MASTER FUND LTD By:  

/s/ James H. Mannix

Name:   James H. Mannix Title:   C.O.O Address for Notice:

Perceptive Life Sciences Master Fund LTD

51 Astor Place 10TH floor

New York NY 10003 Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: G & E DUBIN FAMILY FOUNDATION By:  

/s/ Glenn Dubin

Name:   Glenn Dubin Title:   Trustee Address for Notice: [XXX] Email:

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: DRIEHAUS LIFE SCIENCES MASTER FUND, L.P. By: Driehaus Capital Management
(USVI) LLC Its: General Partner By:  

/s/ Janet McWilliams

Name:   Janet McWilliams Title:   Senior Vice President Address for Notice:
Driehaus Capital Management LLC

Attn: General Counsel

25 E. Erie

Chicago, IL 60611 Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: MAVEN INVESTMENT PARTNERS US LTD – NEW YORK BRANCH By:  

/s/ Ian Toon                                        

Name:   Ian Toon Title:   Director Address for Notice: 675 3rd Ave, 15th Floor
New York, NY 10017 Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: ALEXANDRIA VENTURE INVESTMENTS, LLC By: Alexandria Real Estate Equities,
Inc. Its: Managing Partner By:  

/s/ Aaron Jacobson

Name:   Aaron Jacobson Title:   SVP – Venture Counsel Address for Notice: 26
North Euclid Ave Pasadena, CA 91101 Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: ALAIN J. COHEN REVOCABLE TRUST By:  

/s/ Alain J. Cohen                                        

Name:   Alain J. Cohen Title:   Trustee Address for Notice: [XXX] Email: [XXX]

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BUYER: 667, L.P By: BAKER BROS. ADVISORS LP, management company and investment
adviser to 667, L.P., pursuant to authority granted to it by Baker Biotech
Capital, L.P., general partner to 667, L.P., and not as the general partner. By:
 

/s/ Scott Lessing                                        

Name:   Scott Lessing Title:   President BAKER BROTHERS LIFE SCIENCES, L.P.

By: BAKER BROS. ADVISORS LP,

management company and investment adviser to Baker Brothers Life Sciences, L.P.,
pursuant to authority granted to it by Baker Brothers Life Sciences Capital,
L.P., general partner to Baker Brothers Life Sciences, L.P., and not as the
general partner.

By:  

/s/ Scott Lessing                                        

Name:   Scott Lessing Title:   President Address for Notice: 860 Washington
Street 3rd Floor, New York, NY 10004 Email: [XXX]

 

[Signature Page to Registration Rights Agreement]